Bloodwokth, J.
1. The petition set out a cause of action, and as far as the ruling was adverse to the plaintiff in error the court did not err in passing the following order: “The special demurrer to paragraph 9 of plaintiff’s petition as set out in ground 4 of defendant’s demurrer is sustained; all other grounds of the demurrer, including the general demurrer, are overruled.” The facts in Brooks v. City of Atlanta, 1 Ga. App. 678 (57 S. E. 1081), are somewhat analogous to those in this case, and the principle announced in the decision in that case is controlling in this. See William Bensel Construction Co. v. Homer, 2 Ga. App. 369, 372 (58 S. E. 489).
2. The evidence is sufficient to support the verdict.

Judgment affirmed.


Broyles, C. J., concurs. Luke, J., dissents.

P. G. Andrews, Titus & Delete, for plaintiff in error,
cited: 158 Ga. 792; 65 Ga. 378; 72 Ga. 420; 145 Ga. 339; 120 Ga. 785, 980; 35 Ga. App. 484; 31 Ga. App. 402; 21 Ga. App. 172; 10 Ga. App. 709; 123 Ga. 823; 113 Ga. 597; 92 Ga. 535.
W. H. Hammond, James B. Burch, contra,
cited: 1 Ga. App. 678; 129 Ga. 115; 158 Ga. 792 (1); Civil Code. (1910), § 898; 145 Ga. 817 (2).